MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       Dec 30 2015, 6:19 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kimmerly A. Klee                                        Gregory F. Zoeller
Greenwood, Indiana                                      Attorney General of Indiana
                                                        Karl Scharnberg
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nick Adams,                                             December 30, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1506-CR-535
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Jeffrey Marchal,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        49G06-1502-F5-6560



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-535 | December 30, 2015       Page 1 of 6
                                Case Summary and Issue
[1]   Following a jury trial, Nick Adams was convicted of operating a vehicle while

      privileges are forfeited for life, a Level 5 felony. The trial court sentenced him

      to four years executed in the Department of Correction. Adams appeals,

      raising the sole issue of whether his sentence is inappropriate in light of the

      nature of the offense and his character. Concluding Adams’ sentence is not

      inappropriate, we affirm.



                            Facts and Procedural History
[2]   On February 23, 2015, Jeremy Heidrich was driving in Indianapolis,

      northbound on I-65, when he observed a burgundy Ford Taurus traveling at a

      high rate of speed in the same direction. As the Taurus approached a curve, the

      driver of the Taurus lost control of the car and struck the rear end of a red

      Chevy pickup truck driven by Ed Woods. The impact caused the pickup truck

      to spin out and hit the retaining wall.


[3]   The Taurus did not stop and continued northbound away from the accident.

      Heidrich followed the Taurus and eventually pulled alongside it. Heidrich

      yelled for the driver of the Taurus to pull over and attempted to photograph the

      driver. The male driver noticed Heidrich’s attempt and obscured his face, but

      Heidrich was still able to photograph the car and its license plate. Eventually,

      the Taurus exited on the Washington Street ramp and turned right. Heidrich




      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-535 | December 30, 2015   Page 2 of 6
      also exited at Washington Street but immediately reentered I-65 to return to the

      scene of the accident.


[4]   When Heidrich arrived at the scene of the accident, he exited his vehicle to

      speak with Woods. A few minutes later, Indiana State Police Trooper Michael

      Meinczinger pulled in behind Woods’ pickup truck. After speaking with

      Woods, Trooper Meinczinger spoke with Heidrich. Heidrich relayed his

      observations and showed Trooper Meinczinger the photos of the Taurus.

      Trooper Meinczinger ran the license plate number and discovered the Taurus

      was registered to Theresa Russell. During their conversation, roughly fifteen

      minutes after the accident, the Taurus pulled in behind Trooper Meinczinger’s

      patrol car. An elderly woman was driving the Taurus.


[5]   Adams exited the Taurus, approached Trooper Meinczinger, and identified the

      driver as his mother, Theresa Russell. Adams stated his mother was driving the

      Taurus at the time of the accident. Trooper Meinczinger walked over to the

      Taurus to speak with Russell. At some point, Adams interrupted their

      conversation and admitted he was an habitual traffic violator.


[6]   Trooper Meinczinger arrested Adams, and the State charged Adams with

      operating a vehicle while privileges are forfeited for life, a Level 5 felony. A

      jury trial was held on May 6, 2015. The jury found Adams guilty as charged,

      and the trial court sentenced him to four years executed in the Department of

      Correction. This appeal followed.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-535 | December 30, 2015   Page 3 of 6
                                   Discussion and Decision
                                        I. Standard of Review
[7]   Adams contends his sentence is inappropriate in light of the nature of the

      offense and his character. He argues the trial court “levied a ‘trial tax’” against

      him because the imposed sentence “surpassed the harshest executed sentence

      proposed by the State” during plea negotiations. Brief of Appellant at 6-7.1


[8]   Indiana Appellate Rule 7(B) provides, “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.”                 Whether we regard a sentence as

      inappropriate turns on “the culpability of the defendant, the severity of the

      crime, the damage done to others, and myriad other factors that come to light

      in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The

      defendant bears the burden of persuading this court that his or her sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


                                    II. Inappropriate Sentence
[9]   As to the nature of the offense, the advisory sentence is the starting point the

      legislature has selected as an appropriate sentence for the crime committed. Id.

      at 1081. Adams was convicted of operating a vehicle while privileges are



      1
        Prior to trial, the trial court asked the prosecutor to explain Adams’ “options.” Transcript at 4. In doing so,
      the prosecutor recounted the terms of the four different plea offers extended to Adams.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-535 | December 30, 2015              Page 4 of 6
       forfeited for life, a Level 5 felony. A Level 5 felony carries a possible sentence

       of one to six years, with an advisory sentence of three years. Ind. Code § 35-50-

       2-6(b). Here, the trial court sentenced Adams to four years executed in the

       Department of Correction.


[10]   We conclude the nature of the offense supports the sentence imposed. In

       addition to driving when he was prohibited from doing so, Adams caused an

       accident, fled the scene of the accident, and attempted to evade prosecution by

       shifting the blame to his mother, who was undergoing treatment for cancer. See

       Tr. at 115.


[11]   As to Adams’ character, his criminal history includes ten felony and nine

       misdemeanor convictions as an adult, as well as five true findings as a juvenile.

       He has prior felony convictions for operating a vehicle while privileges are

       forfeited for life, operating a vehicle while suspended as an habitual traffic

       violator, and operating a vehicle while intoxicated. Adams’ Bureau of Motor

       Vehicles Record reveals his driver’s license has been suspended thirty-five times

       since 1990. See Appellant’s Appendix at 16-22. In short, Adams has repeatedly

       demonstrated he cannot operate a vehicle safely and in compliance with the

       law, but he continues to drive and endanger the public.


[12]   Both the nature of the offense and Adams’ character support the sentence

       imposed by the trial court. And the fact that Adams may have received a

       shorter sentence had he pleaded guilty does not show the trial court penalized

       Adams for going to trial. See Pauley v. State, 668 N.E.2d 1212, 1213 (Ind. 1996)


       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-535 | December 30, 2015   Page 5 of 6
       (noting leniency in sentencing is a constitutionally permissible incentive for a

       defendant to enter a plea agreement). To the extent Adams argues the trial

       court imposed a harsher sentence because he exercised his right to a jury trial,

       we find no support for this contention in the record. See Corcoran v. State, 739

       N.E.2d 649, 654 (Ind. 2000) (requiring a specific showing that a sentence was

       improperly influenced by a defendant’s exercise of his right to a jury trial).



                                               Conclusion
[13]   Adams’ sentence is not inappropriate in light of the nature of the offense and

       his character. We therefore affirm his sentence of four years executed in the

       Department of Correction.


[14]   Affirmed.


       Barnes, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-535 | December 30, 2015   Page 6 of 6